DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings lines are generally blurred and difficult to interpret. The drawing lines and reference numerals are not uniform, crisp, and consistent. Applicant is required to review all drawing sheets. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The following are non-limiting examples: Figures 1A-1B and 2A-2C are extremely difficult to read, as the Figures are generally blurred and it is unclear what exactly the various reference numerals are pointing to. Figures 3E-3H include numerous reference arrows with no corresponding reference numeral (element 244 appears to have at least 4 arrows extending from it). Figures 4I-4J and 5A(i)-5E(ii) include numerous reference arrows with no corresponding reference numeral. Figures 7A-7C include numerous words that are illegible. Figure 8A-8B include numerous reference arrows with no corresponding reference numeral. Figures 9F-9G are blurred and unreadable. Examiner additionally notes that any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 14, and 18 recite “the main frame comprising at least one frame upright spaced apart from at least one portal upright and a respective at least one top plate”. This render the claim indefinite, as the term “a respective at least one top plate” is vague and unclear (i.e. what exactly is being claimed by the phrase “a respective at least one top plate”? Why is the “at least one top plate “a respective” top plate? “Respective” with regard to what?). Appropriate correction is required.
Claims 1, 14, and 18 recite “at least one secure cavity between a respective at least one frame upright and secure cavity upright and defining a portal between respective secure cavity upright and locking side upright”. This renders the claim indefinite as “a locking side upright spaced apart from a secure cavity upright”, and “the main frame comprising at least one frame upright” are previously recited in the claim, and it is unclear if the “a respective at least one frame upright” and “respective secure cavity upright” are referring to the previously recited “a secure cavity upright”, and “at least one frame upright”, or if multiple different elements are being claimed. It is additionally unclear what exactly is being claimed by the multiple recitations of “respective” (i.e. respective with regard to what?). Appropriate correction is required.
Claims 1, 14, and 18 recite “a portal between respective secure cavity upright and locking side upright”. This renders the claim indefinite, as “at least one secure cavity and a portal” is previously recited in the claim, and it is unclear if multiple “portals” are being claimed, or if the multiple recitations of “a portal” are referring to the same element. Appropriate correction is required.
Claim 3 recites “wherein the secure sliding closure is comprised in a vault such as, a digital vault”. This is a broad range or limitation together with a narrow range or Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 3 recites the broad recitation “wherein the secure sliding closure is comprised in a vault”, and the claim also recites “such as, a digital vault”, which is the narrower statement of the range/limitation. Appropriate correction is required.
Claim 3 recites “wherein the secure sliding closure is comprised in a vault such as, a digital vault”. This renders the claim indefinite, as the term “digital vault” is vague and unclear (i.e. what is a “digital vault”? How a “vault” different than a “digital vault”?). Appropriate correction is required.
Claim 5 recites “wherein the frame upright and/or the portal upright comprise a stud and a support post”. This renders the claim indefinite, since it is unclear what exactly is intended to be claimed. It appears the multiple configurations are being claimed by the term “and/or” (i.e. “ONLY the frame upright comprises a stud and a support post”, “ONLY the portal upright comprise a stud and a support post”, and 
Claims 9, 12-13, 15, 17 and 19 recite the term “and/or”. Use of the of the term “and/or” renders the claims indefinite as it is unclear what exactly is intended to be claimed. It appears the multiple configurations are being claimed by the term “and/or” (i.e. A and/or B appears to refer to multiple combinations including only A, only B, both A and B). Examiner notes that all embodiments must be explicitly enabled in the disclosure. Appropriate correction is required.
Claims 2, 4, 6-8, 10-11, 16, and 20 are rejected as depending from a rejected base claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 11-12, and 14-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Martine (US 4,325,204).
Regarding claims 1, 14, and 18, as best understood, Martine discloses a secure sliding closure comprising: a modular frame defining at least one secure cavity and a 

Regarding claim 3, Martine discloses wherein [the secure sliding closure is comprised in a vault such as, a digital vault]*.  
Examiner’s note: *The above/below statements in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a sliding door, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the sliding door disclosed by Martine is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Regarding claim 4, Martine discloses wherein the secure sliding closure further comprises a threshold (Figure 2, element 66)
Regarding claims 5, 15, and 19, as best understood, Martine discloses 1 wherein the frame upright and/or the portal upright comprise a stud and a support post (Figure 1, element 78).  
Regarding claim 6, Martine discloses wherein the main frame further comprises a bottom plate (Figure 2, element 66) extending between the frame upright and the secure cavity upright or between the frame upright and the portal upright.
Regarding claims 7, 16, and 20, Martine discloses wherein the main frame further comprises one or more mounting member (Figure 8, element 26)
Regarding claim 8, Martine discloses wherein the main frame is fastened to a floor with one or more main frame floor fastener (Figure 2, element 66).
Regarding claims 9 and 17, as best understood, Martine discloses wherein the modular frame comprises an attack side and a secure side and wherein the modular frame attack side and/or the modular frame secure side further comprise one or more modular frame security panel (See at least Figures 5 and 8, element 60) covering or partially covering the secure cavity and/or any other part of the secure sliding closure.  
Regarding claim 11, Martine discloses wherein the sliding leaf comprises an attack side and a secure side and wherein the sliding leaf comprises a sliding leaf frame (Figures 1-8).
Regarding claim 12, Martine discloses [wherein the any two or more components of the modular frame are welded and/or bolted together]*.


Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Bonar (US 6,289,643).
Regarding claims 1, 14, and 18, as best understood, Bonar discloses a secure sliding closure comprising: a modular frame defining at least one secure cavity (Figure 13, element 40) and a portal, the modular frame (See at least Figures 2 and 13) comprising a main frame (See at least Figures 1-2 and 13, elements 13, 20, 46, 48, 50, 52) and at least one door frame ((See at least Figures 1-2 and 13, elements 13, 20, 46, 48, 54, 56), the main frame comprising at least one frame upright spaced apart from at least one portal upright and a respective at least one top plate (Figures 1-3, element 13) extending between the at least one frame upright and the at least one portal upright, the at least one door frame comprising a locking side upright (Figure 13, elements 20, 54, 

Regarding claim 3, as best understood, Bonar discloses wherein [the secure sliding closure is comprised in a vault such as, a digital vault]*.  
Examiner’s note: *The above/below statements in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a sliding door, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the sliding door disclosed by Bonar is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)
Regarding claim 4, as best understood, Bonar discloses wherein the secure sliding closure further comprises a threshold (Figure 12, element 70).
Regarding claims 5, 15, and 19, as best understood, Bonar discloses wherein the frame upright and/or the portal upright comprise a stud and a support post (Figures 3 and 6-7, elements 22, 23)
Regarding claim 6, as best understood, Bonar discloses wherein the main frame further comprises a bottom plate (Figure 12, element 70) extending between the frame upright and the secure cavity upright or between the frame upright and the portal upright.  
Regarding claims 7, 16, and 20, Bonar discloses wherein the main frame further comprises one or more mounting member (Examiner notes that the term “mounting member” is considered to be very broad. The main frame of Bonar is considered to include numerous “mounting members” including at least element 13).
Regarding claim 8, as best understood, Bonar discloses wherein the main frame is fastened to a floor with one or more main frame floor fastener (See Figure 3, See at least column 3, lines 30-56, “The lower end of each side post 20 is securely attached to the opposite ends of a threshold 70 attached to the sub-floor 100”).
Regarding claims 9 and 17, as best understood, Bonar discloses wherein the modular frame comprises an attack side (Figure 1, exterior side) and a secure side (Figure 1, interior side) and wherein the modular frame attack side and/or the modular frame secure side further comprise one or more modular frame security panel (Figure 1, elements 36 and 38) covering or partially covering the secure cavity and/or any other part of the secure sliding closure.  
Regarding claim 11, as best understood, Bonar discloses wherein the sliding leaf comprises an attack side (Figure 1, exterior side) and a secure side (Figure 1, interior side) and wherein the sliding leaf comprises a sliding leaf frame (See at least column 6, lines 31-40, “The sliding door 32 and the fixed panels 36, 38, may be made of metal, wood or glass in an outer metal frame).  
Regarding claim 12, as best understood, Bonar discloses wherein the any two or more components of the modular frame are welded and/or bolted together (See at least column 4, lines 11-18, “the track rail 27 and support rail 28 may be connected to header 13 via threaded bolts 19 that extend through vertically aligned, elongated slots 5”).
Regarding claim 13, as best understood, Bonar discloses further comprising a power and/or network connection (See at least column 4, lines 34-65, Examiner notes that a “power connection” is necessarily required for operation of element 65 “low profile motor assembly”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martine (US 4,325,204) in view of Leder (US 4,063,389).
Regarding claim 2, Martine does not explicitly disclose wherein the one or more sliding door comprises double sliding doors. Leder, however, teaches that it is known in the art to configure a sliding door system featuring at least one secure cavity and a portal, and double sliding doors (Figures 1-3, elements 52 and 54), such that double sliding doors are disposed for sliding from within the secure cavity to across the portal to prevent access through the portal (See Figure’s 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding door system of Martine such that it is configured as a double door arrangement with opposed sliding doors arranged on either side of the portal opening, such as the arrangement taught by Leder, as this would provide access for a larger opening, which would be desirable for various applications where a double door arrangement is required, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martine (US 4,325,204) in view of Reep, Sr. (US 8,517,434) (hereinafter Reep).
Regarding claim 10, although Martine does not explicitly disclose wherein the sliding door comprises one or more sliding door lock body cavity housing a sliding door lock body, Reep teaches that it is known in the art to configure a sliding, pocket door system including a sliding door (Figure 22, element 35) featuring one or more sliding door lock body cavity (Figure 22, area of element 35 where element 29 is installed) 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bonar (US 6,289,643) in view of Leder (US 4,063,389).
Regarding claim 2, Bonar does not explicitly disclose wherein the one or more sliding door comprises double sliding doors. Leder, however, teaches that it is known in the art to configure a sliding door system featuring at least one secure cavity and a portal, and double sliding doors (Figures 1-3, elements 52 and 54). Such that double sliding doors are disposed for sliding from within the secure cavity to across the portal to St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bonar (US 6,289,643) in view of Reep, Sr. (US 8,517,434) (hereinafter Reep).
Regarding claim 10, although Bonar does not explicitly disclose wherein the sliding door comprises one or more sliding door lock body cavity housing a sliding door lock body, Reep teaches that it is known in the art to configure a sliding, pocket door system including a sliding door (Figure 22, element 35) featuring one or more sliding door lock body cavity (Figure 22, area of element 35 where element 29 is installed) housing a sliding door lock body (See Figures 1-22, multiple configurations of element 29 are illustrated). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding door of Bonar such that it included a lock body cavity housing a sliding door lock body, such as that taught by Reep, as this would improve the overall security of the door by providing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JUSTIN B REPHANN/Examiner, Art Unit 3634